DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

Acknowledgment is made of Applicant's submission of amendment, dated on 12/06/2021. This communication is considered fully responsive and sets forth below:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:								1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.			
Claims 1-3, 7,11-12, and 16-17are rejected under 35 U.S.C. 103 as being unpatentable over WANG et al US 2021/0258861 A1, referred as WANG861, in view of Mendoza et al US 2020/0296606 A1
Claim 4 is canceled. 

Regarding claim 1, WANG et al US 2021/0258861 A1 discloses a method comprising: 
querying a network function repository function (NRF), (see fig. 4 step 402) and [0078]-[0079] discuss the method is  implemented at a primary NRF, wherein the primary NRF  receive a discovery request from a first secondary NRF, wherein the discovery request comprises a service query information for a target Network Function, NF,
registering one or more network functions (NFs) with the NRF; [0077] discuss The NF in the specific area register its NF profile to its own regional NRF, for example, NF X registers its NF profile to regional NRF #1) 
maintaining, by the NRF, status information of the one or more NFs registered to the NRF [0077] discuss the regional NRF maintains the NF profile of available NF instances (as NF X) and the supported services (= status information).
 querying, by an NF registered to one of the plurality of NRFs and requiring a service provided by another NF, one or more NRFs of the plurality of NRFs for an available NF capable of providing the required service ( see fig. 4 step 402) and [0078]-[0079] discuss the method is  implemented at a primary NRF, wherein the primary NRF  receive a discovery request from a first secondary NRF, wherein the discovery request comprises a service query information for a target Network Function, NF, wherein the regional NF (e.g. NF X) need a certain type of service, so it sends discovery request with service query parameters to regional NRF it registered (e.g. Regional NRF #1) to request the service; and 
discovering, by the NF registered to the one of the plurality of NRFs, the available NF capable of providing the required service [0079] discuss the regional NRF will check the information stored in itself to find out if there is any NF registered in it can provide this service. If there is a target NF can provide the service, then the regional NRF #1 will send the target NF information to NF X.  
WANG does not explicitly disclose the NRF being one of a plurality of NRFs belonging to a group of NRFs
Mendoza et al US 2020/0296606 A1 discloses the NRF being one of a plurality of NRFs belonging to a group of NRFs (see fig.2, wherein global NRF 204 is one of plurality of NRFs, wherein a global NRF 204 and Global master NRF 206 is consider as first group of NRFs)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify WANG by incorporating wherein the NRF is one of a plurality of NRFs belonging to a group of NRFs, as taught by Mendoza, in order to perform improve network performance (see Mendoza [0028]). 
Regarding claim 2, the combination WANG 861 and Mendoza discloses all the features with respect to claim 1.
WANG does not disclose wherein the plurality of NRFs are synchronized to each other, each NRF of the plurality of NRFs having one or more corresponding NFs registered to it .  
Mendoza et al US 2020/0296606 A1 discloses wherein the plurality of NRFs are synchronized to each other, each NRF of the plurality of NRFs having one or more corresponding NFs registered to it ( see fig.2,  wherein  global NRF 204 is one of  plurality of NRFs ,wherein  a global NRF 204 and  Global master NRF 206  is consider as first group of NRFs, and  Regional NRF 212, regional master NRF 208 is consider as a second  group of NRFs, wherein  the first group of NRFs is synchronizing with the second  group of NRFs ( see fig.2 step3 sync), wherein each group has a  register NF , for example, Provider NF 202 for  the first group of NRFs and Consumer NF 210 for the  second  group of NRFs ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify WANG by incorporating wherein the plurality of NRFs are synchronized to each other, each NRF of the plurality of NRFs having one or more corresponding NFs registered to it, as taught by Mendoza, in order to perform improve network performance (see Mendoza [0028]). 
Regarding claim 3, the combination WANG and Mendoza discloses all the features with respect to claim 2.
WANG does not disclose wherein the group of NRFs is one of a plurality of groups of NRFs.  
Mendoza et al US 2020/0296606 A1 discloses wherein the group of NRFs is one of a plurality of groups of NRFs (see fig.2, wherein a global NRF 204 and Global master NRF 206 is considered as first group of NRFs, and Regional NRF 212, regional master NRF 208 is considered as a second group of NRFs, wherein the first group of NRFs is one the second group of NRFs and the first group of NRFs (i.e. plurality of groups of NRFs )).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify WANG by incorporating wherein the group of NRFs is one of a plurality of improve network performance (see Mendoza [0028]).
Regarding claim 7, the combination WANG and Mendoza discloses all features with respect to the claim1.
WANG  further discloses wherein each of the plurality of NRFs is associated with a corresponding geographical region ( see fig .3, and [00077 discuss different  regions  are associated with NRFs ), for example , In every area (as region A), there is a regional NRF (as Regional NRF #1) and at least one NF (as NF X in region A)) and having data associated with the corresponding geographical region ( see [0037] wherein the table  discuss different  data type , it can be provided by NF ),  wherein ,In every area (as region A), there is a regional NRF (as Regional NRF #1) and at least one NF (as NF X in region A)(see[0077]).

Regarding claim 11, WANG et al US 2021/0258861 A1 discloses a system comprising: a processor; and a data storage system communicatively coupled to the processor, the data storage system including a computer-readable medium (CRM) storing thereon, computer-Atty/Agent: Shigeharu Furukawaexecutable instructions that, when executed by the processor ([0042]  discuss primary Network-Function Repository Function, NRF, comprising  processor; and a memory coupled to the processor, said memory containing instructions executable by said processor), cause the processor to perform operations, the operations comprising: 
querying a network function repository function (NRF) ( see fig. 4 step 402) and [0078]-[0079] discuss the method is  implemented at a primary NRF, wherein the primary NRF  receive a discovery request from a first secondary NRF, wherein the discovery request comprises a service query information for a target Network Function, NF),
[0077] discuss The NF in the specific area register its NF profile to its own regional NRF, for example, NF X registers its NF profile to regional NRF #1); 
maintaining, by the NRF, status information of the one or more NFs registered to the NRF[0077] discuss The regional NRF maintains the NF profile of available NF instances (as NF X) and the supported services (  = status information),
querying, by an NF registered to one of the plurality of NRFs and requiring a service provided by another NF, one or more NRFs of the plurality of NRFs for an available NF capable of providing the required service ( see fig. 4 step 402) and [0078]-[0079] discuss the method is  implemented at a primary NRF, wherein the primary NRF  receive a discovery request from a first secondary NRF, wherein the discovery request comprises a service query information for a target Network Function, NF, wherein the regional NF (e.g. NF X) need a certain type of service, so it sends discovery request with service query parameters to regional NRF it registered (e.g. Regional NRF #1) to request the service; and 
discovering, by the NF registered to the one of the plurality of NRFs, the available NF capable of providing the required service [0079] discuss the regional NRF will check the information stored in itself to find out if there is any NF registered in it can provide this service. If there is a target NF can provide the service, then the regional NRF #1 will send the target NF information to NF X.  
WANG does not explicitly disclose a user interface (UI) system communicatively coupled to the processor, the NRF being one of a plurality of NRFs belonging to a group of NRFs( see fig.2,  wherein  global NRF 204 is one of  plurality of NRFs ,wherein  a global NRF 204 and  Global master NRF 206  is consider as first group of NRFs)
 WANG by incorporating wherein the NRF is one of a plurality of NRFs belonging to a group of NRFs, as taught by Mendoza, in order to perform improve network performance (see Mendoza [0028]). 
Regarding claim 12, the combination WANG 861 and Mendoza discloses all the features with respect to claim 11.
WANG does not disclose wherein the plurality of NRFs are synchronized to each other, each NRF of the plurality of NRFs having one or more corresponding NFs registered to it. and the group of NRFs is one of a plurality of groups of NRFs.  
Mendoza et al US 2020/0296606 A1 discloses wherein the plurality of NRFs are synchronized to each other, each NRF of the plurality of NRFs having one or more corresponding NFs registered to it, and the group of NRFs is one of a plurality of groups of NRFs( see fig.2,  wherein  global NRF 204 is one of  plurality of NRFs ,wherein  a global NRF 204 and  Global master NRF 206  is consider as first group of NRFs, and  Regional NRF 212, regional master NRF 208 is consider as a second  group of NRFs, wherein  the first group of NRFs is synchronizing with the second  group of NRFs ( see fig.2 step3 sync), wherein each group has a  register NF , for example, Provider NF 202 for  the first group of NRFs and Consumer NF 210 for the  second  group of NRFs ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify WANG by incorporating herein the plurality of NRFs are synchronized to each other, each NRF of the plurality of NRFs having one or more corresponding NFs registered to it, and the group of NRFs is one of a plurality of groups of Mendoza, in order to perform improve network performance (see Mendoza [0028]). 
Regarding claim 16, WANG et al US 2021/0258861 A1 discloses a non-transitory computer-readable medium (CRM) storing thereon, computer-executable instructions that, when executed by a processor, cause the processor to perform operations [0042] discuss primary Network-Function Repository Function, NRF, comprising processor; and a memory coupled to the processor, said memory (i.e. CRM) containing instructions executable by said processor), the operations comprising: 
querying a network function repository function (NRF) ( see fig. 4 step 402) and [0078]-[0079] discuss the method is  implemented at a primary NRF, wherein the primary NRF  receive a discovery request from a first secondary NRF, wherein the discovery request comprises a service query information for a target Network Function, NF,;; 
registering one or more network functions (NFs) with the NRF[0077] discuss The NF in the specific area register its NF profile to its own regional NRF, for example, NF X registers its NF profile to regional NRF #1); and 
maintaining, by the NRF, status information of the one or more NFs registered to the NRF[0077] discuss The regional NRF maintains the NF profile of available NF instances (as NF X) and the supported services (  = status information).
querying, by an NF registered to one of the plurality of NRFs and requiring a service provided by another NF, one or more NRFs of the plurality of NRFs for an available NF capable of providing the required service ( see fig. 4 step 402) and [0078]-[0079] discuss the method is  implemented at a primary NRF, wherein the primary NRF  receive a discovery request from a first secondary NRF, wherein the discovery request comprises a service query information for a target Network Function, NF, wherein the regional NF (e.g. NF X) need a certain type of service, so it sends discovery request with service query parameters to regional NRF it registered (e.g. Regional NRF #1) to request the service; and 
discovering, by the NF registered to the one of the plurality of NRFs, the available NF capable of providing the required service [0079] discuss the regional NRF will check the information stored in itself to find out if there is any NF registered in it can provide this service. If there is a target NF can provide the service, then the regional NRF #1 will send the target NF information to NF X.  
WANG does not explicitly disclose the NRF being one of a plurality of NRFs belonging to a group of NRFs
Mendoza et al US 2020/0296606 A1 discloses the NRF being one of a plurality of NRFs belonging to a group of NRFs (see fig.2, wherein global NRF 204 is one of plurality of NRFs, wherein a global NRF 204 and Global master NRF 206 is consider as first group of NRFs)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify WANG by incorporating wherein the NRF is one of a plurality of NRFs belonging to a group of NRFs, as taught by Mendoza, in order to perform improve network performance (see Mendoza [0028]).
Regarding claim 17, the combination WANG 861 and Mendoza discloses all the features with respect to claim 16.
WANG does not disclose wherein the plurality of NRFs are synchronized to each other, each NRF of the plurality of NRFs having one or more corresponding NFs registered to it. and the group of NRFs is one of a plurality of groups of NRFs.  
Mendoza et al US 2020/0296606 A1 discloses wherein the plurality of NRFs are synchronized to each other, each NRF of the plurality of NRFs having one or more corresponding NFs registered to it, and the group of NRFs is one of a plurality of groups of NRFs( see fig.2,  wherein  global NRF 204 is one of  plurality of NRFs ,wherein  a global NRF 204 and  Global master NRF 206  is consider as first group of NRFs, and  Regional NRF 212, regional master NRF 208 is consider as a second  group of NRFs, wherein  the first group of NRFs is synchronizing with the second  group of NRFs ( see fig.2 step3 sync), wherein each group has a  register NF , for example, Provider NF 202 for  the first group of NRFs and Consumer NF 210 for the  second  group of NRFs ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify WANG by incorporating herein the plurality of NRFs are synchronized to each other, each NRF of the plurality of NRFs having one or more corresponding NFs registered to it, and the group of NRFs is one of a plurality of groups of NRFs, as taught by Mendoza, in order to perform improve network performance (see Mendoza [0028]). 
 
 
Claims 5-6,13-15 , 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over WANG et al US 2021/0258861 A1 in view of Mendoza et al US 2020/0296606 A1 in view of Wang et al  US 2021/0176650 A1,referred as Wang650

Regarding claim 5, the combination WANG and Mendoza discloses all the features with respect to claim 1.

collecting information associated with querying of NFs by another NF; 
sending statistical data based on the collected information to a user interface (UI) of an external device; and causing the external device to display the statistical data.
Wang et al US 2021/0176650 A1 disclose 
collecting information associated with querying of NFs by another NF [0165] discuss The collecting module 703 of the NF entity 700 may be configured to collect the selected data based on the data collection policy included in the data collection request.
sending statistical data based on the collected information to a user interface (UI) of an external device; and causing the external device to display the statistical data ( [0169] The returning module 704 of the NF entity 700 may be configured to return the collected data to the requesting NF entity ,wherein the NF entity is external entity (see [0155]) , wherein  the NF entity that receives the data collection request shall aggregate the obtained NF capacities and return the aggregated result (see[0142]), wherein The service(s) etc. that a NF provides to other authorized NFs can be exposed(i.e. display) to the authorized NFs through the service-based interface(i.e. a user interface (UI))(see[0061]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination WANG and Mendoza by incorporating collecting information associated with querying of NFs by another NF; sending statistical data based on the collected information to a user interface (UI) of an external device; and causing the external device to display the statistical data, as taught by Wang, in order to improve network resource utilization   (see Wang [0009]). 
Regarding claim 6, the combination WANG, Mendoza and Wang discloses all the features with respect to claim 5.
The combination WANG and Mendoza does not disclose wherein the statistical data includes at least one of: discovery data, registration data, security data, status notification data, NF subscription data, or status update data.  
Wang et al US 2021/0176650 A1 disclose wherein the statistical data includes at least one of: discovery data, registration data, security data, status notification data, NF subscription data [0117]   Aggregated NF capacity; or Aggregated NF load status), or status update data.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination WANG and Mendoza by incorporating wherein the statistical data includes at least one of: discovery data, registration data, security data, status notification data, NF subscription data, or status update data., as taught by Wang, in order to improve network resource utilization (see Wang [0009]).
Regarding claims 13 , the combination WANG and Mendoza discloses all the features with respect to claim 12.
The combination WANG and Mendoza does not disclose 
collecting information associated with querying of NFs by another NF; sending statistical data based on the collected information to the UI system; and displaying the statistical data.
Wang et al  US 2021/0176650 A1 disclose 
collecting information associated with querying of NFs by another NF [0165] discuss The collecting module 703 of the NF entity 700 may be configured to collect the selected data based on the data collection policy included in the data collection request),
 ( [0169] The returning module 704 of the NF entity 700 may be configured to return the collected data to the requesting NF entity ,wherein the NF entity is external entity (see [0155]) , wherein  the NF entity that receives the data collection request shall aggregate the obtained NF capacities and return the aggregated result (see[0142]), wherein The service(s) etc. that a NF provides to other authorized NFs can be exposed(i.e. display) to the authorized NFs through the service-based interface(i.e. a user interface (UI))(see[0061]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination WANG and Mendoza by incorporating collecting information associated with querying of NFs by another NF; sending statistical data based on the collected information to the UI system; and displaying the statistical data, as taught by Wang, in order to improve network resource utilization (see Wang [0009]). 
Regarding claim 14, the combination WANG and Mendoza discloses all features with respect to the claim 11
WANG further discloses wherein each of the plurality of NRFs is associated with a corresponding geographical region( see fig .3, and [00077 discuss different  regions  are associated with NRFs ), for example , In every area (as region A), there is a regional NRF (as Regional NRF #1) and at least one NF (as NF X in region A)) and having data associated with the corresponding geographical region ( see [0037] wherein the table  discuss different  data type , it can be provided by NF ),  wherein ,In every area (as region A), there is a regional NRF (as Regional NRF #1) and at least one NF (as NF X in region A)(see[0077]). 
 see fig. 4 step 402) and [0078]-[0079] discuss the method is  implemented at a primary NRF, wherein the primary NRF  receive a discovery request from a first secondary NRF, wherein the discovery request comprises a service query information for a target Network Function, NF).
The combination WANG and Mendoza dos not explicitly disclose aggregating the data associated with the one or more of the plurality of NRFs; and providing a combined representation of information based on the aggregated data.
Wang et al  US 2021/0176650 A1 disclose aggregating the data associated with the one or more of the plurality of NRFs; and providing a combined representation of information based on the aggregated data ( see fig.6, and its  steps620-690 and [0153]-[0190] discuss  NRF 603,  who serves the set of NF entities 604  ,  receive  the data collection request from The NSSF entity 607 ( steps 640), The NRF entity 603( i.e. one NRF) , groups and categorizes the NF profiles it had received from the set of NF entities 604 (S650). The NRF entity 603 may make data collection based on the NF profile attributes, e.g. grouped by NF types, slice, location, user group etc., to make up a data view for a target group, showing their aggregated NF characteristics, e.g. aggregated Capacity per slice, aggregated Load status per NF type etc., as required by the data collection request (0156]), wherein  The NRF entity 603 then transits the collected data back to the NWDAF entity 601, NWDAF entity 601 may  analyses the received data, together with other data received from other sources,  and  transmits the desired data to the NSSF entity),wherein  the NF entity that receives the data collection request shall aggregate the obtained NF capacities and return the aggregated result (see[0142]) wherein The service(s) etc. that a NF provides to other authorized NFs can be exposed(i.e. display) to the authorized NFs through the service-based interface(i.e. a user interface (UI))(see[0061]).
 the combination WANG and Mendoza by incorporating aggregating the data associated with the one or more of the plurality of NRFs; and providing a combined representation of information based on the aggregated data, as taught by Wang, in order to improve network resource utilization (see Wang [0009]). 
Regarding claim 15, the combination WANG and Mendoza discloses all features with respect to the claim 11
The combination WANG and Mendoza dos not explicitly disclose  
sending, by an NF, information associated with load and capacity of the NF to an NRF with which the NF is registered; 
updating the NRF by the NF based on the information, updating the NRF including de-registering, by the NF, from the NRF; 
aggregating, by the NRF, the status information of the one or more corresponding NFs registered to the NRF; sending, by the NRF, the aggregated status information to the UI system; and displaying the aggregated status information.  
Wang et al US 2021/0176650 A1 disclose 
sending, by an NF, information associated with load and capacity of the NF to an NRF with which the NF is registered [0105] discuss a data collection request is received from a requesting NF entity wherein the data collection request may define that it desires an aggregated NF capacity for a first NF type and also an aggregated NF load status for a second NF type (see [0141]); and 
updating the NRF by the NF based on the information, updating the NRF including de-registering, by the NF, from the NRF [0154] NF profiles of the set of NF entities 604 are updated/refreshed (S610) periodically to the NRF 603 which serves the set of NF entities 604, via NRF management procedures, e.g. de-registraion etc., to make sure NRF can always have a proper information to serve for NF and NF service discovery in 3GPP 5GC).
aggregating, by the NRF, the status information of the one or more corresponding NFs registered to the NRF; sending, by the NRF, the aggregated status information to the UI system; and displaying the aggregated status information ( [0169] The returning module 704 of the NF entity 700 may be configured to return the collected data to the requesting NF entity ,wherein the NF entity is external entity (see [0155]) , wherein  the NF entity that receives the data collection request shall aggregate the obtained NF capacities and return the aggregated result (see[0142]), wherein The service(s) etc. that a NF provides to other authorized NFs can be exposed(i.e. display) to the authorized NFs through the service-based interface(i.e. a user interface (UI))(see[0061]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination WANG and Mendoza and  by incorporating sending, by an NF, information associated with load and capacity of the NF to an NRF with which the NF is registered; updating the NRF by the NF based on the information, updating the NRF including de-registering, by the NF, from the NRF; aggregating, by the NRF, the status information of the one or more corresponding NFs registered to the NRF; sending, by the NRF, the aggregated status information to the UI system; and displaying the aggregated status information, as taught by Wang, in order to improve network resource utilization (see Wang [0009]).
Regarding claims 18 , the combination WANG and Mendoza discloses all the features with respect to claim 17.

collecting information associated with querying of NFs by another NF; sending statistical data based on the collected information to a user interface (UI); and causing the UI to display the statistical data.  .
Wang et al  US 2021/0176650 A1 disclose 
collecting information associated with querying of NFs by another NF [0165] discuss The collecting module 703 of the NF entity 700 may be configured to collect the selected data based on the data collection policy included in the data collection request),
sending statistical data based on the collected information to a user interface (UI); and causing the UI to display the statistical data ( [0169] The returning module 704 of the NF entity 700 may be configured to return the collected data to the requesting NF entity ,wherein the NF entity is external entity (see [0155]) , wherein  the NF entity that receives the data collection request shall aggregate the obtained NF capacities and return the aggregated result (see[0142]), wherein The service(s) etc. that a NF provides to other authorized NFs can be exposed(i.e. display) to the authorized NFs through the service-based interface(i.e. a user interface (UI))(see[0061]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination WANG and Mendoza by incorporating collecting information associated with querying of NFs by another NF; sending statistical data based on the collected information to a user interface (UI); and causing the UI to display the statistical data, as taught by Wang, in order to improve network resource utilization (see Wang [0009]). 

Regarding claim 21, the combination WANG, Mendoza and Wang discloses all the features with respect to claim 18.
The combination WANG and Mendoza does not disclose wherein the statistical data includes at least one of: discovery data, registration data, security data, status notification data, NF subscription data, or status update data..  
Wang et al US 2021/0176650 A1 disclose wherein the statistical data includes at least one of: discovery data, registration data, security data, status notification data, NF subscription data, or status update data [0117]   Aggregated NF capacity; or Aggregated NF load status), or status update data.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination WANG and Mendoza by incorporating wherein the statistical data includes at least one of: discovery data, registration data, security data, status notification data, NF subscription data, or status update data, as taught by Wang, in order to improve network resource utilization (see Wang [0009]).

Claims 8-10, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over WANG et al US 2021/0258861 A1 in view of Wang et al US 2021/0176650 A1

Regarding claim 8, WANG et al US 2021/0258861 A1 discloses all features with respect to the claim7
WANG further discloses querying one or more of the plurality of NRFs (fig.4 step 402) wherein each of the plurality of NRFs is associated with a corresponding geographical region (see fig .3, discuss different regions are associated with NRFs), 

Wang et al  US 2021/0176650 A1 disclose aggregating the data associated with the one or more of the plurality of NRFs; and providing a combined representation of information based on the aggregated data [0142] wherein  the NF entity that receives the data collection request shall aggregate the obtained NF capacities and return the aggregated result, wherein The service(s) etc. that a NF provides to other authorized NFs can be exposed(i.e. display) to the authorized NFs through the service-based interface(i.e. a user interface (UI))(see[0061]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify WANG by incorporating aggregating the data associated with the one or more of the plurality of NRFs; and providing a combined representation of information based on the aggregated data, as taught by Wang, in order to improve network resource utilization (see Wang [0009]). 

Regarding claim 9, WANG et al US 2021/0258861 A1 discloses all features with respect to the claim1.
WANG does not disclose sending, by an NF, information associated with load and capacity of the NF to an NRF with which the NF is registered, and updating the NRF by the NF based on the information, updating the NRF including de-registering, by the NF, from the NRF.
Wang et al US 2021/0176650 A1 disclose sending, by an NF, information associated with load and capacity of the NF to an NRF with which the NF is registered [0105] discuss a data collection request is received from a requesting NF entity wherein the data collection request may define that it desires an aggregated NF capacity for a first NF type and also an aggregated NF load status for a second NF type (see [0141]); and 
updating the NRF by the NF based on the information, updating the NRF including de-registering, by the NF, from the NRF [0154] NF profiles of the set of NF entities 604 are updated/refreshed (S610) periodically to the NRF 603 which serves the set of NF entities 604, via NRF management procedures, e.g. de-registraion etc., to make sure NRF can always have a proper information to serve for NF and NF service discovery in 3GPP 5GC).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify WANG by incorporating sending, by an NF, information associated with load and capacity of the NF to an NRF with which the NF is registered, and updating the NRF by the NF based on the information, updating the NRF including de-registering, by the NF, from the NRF, as taught by Wang, in order to improve network resource utilization  (see Wang [0009]). 

Regarding claim 10, the combination WANG and Wang discloses all features with respect to the claim 9.
WANG does not disclose aggregating, by the NRF, the status information of the one or more corresponding NFs registered to the NRF; sending, by the NRF, the aggregated status information to a user interface (UI) of an external device; and causing the external device to display the aggregated status information.  
Wang et al US 2021/0176650 A1 discloses aggregating, by the NRF, the status information of the one or more corresponding NFs registered to the NRF; sending, by the NRF, the aggregated status information to a user interface (UI) of an external device; and causing the ( [0169] The returning module 704 of the NF entity 700 may be configured to return the collected data to the requesting NF entity ,wherein the NF entity is external entity (see [0155]) , wherein  the NF entity that receives the data collection request shall aggregate the obtained NF capacities and return the aggregated result (see[0142]), wherein The service(s) etc. that a NF provides to other authorized NFs can be exposed(i.e. display) to the authorized NFs through the service-based interface(i.e. a user interface (UI))(see[0061]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the  WANG by incorporating aggregating, by the NRF, the status information of the one or more corresponding NFs registered to the NRF; sending, by the NRF, the aggregated status information to a user interface (UI) of an external device; and causing the external device to display the aggregated status information, as taught by Wang, in order to improve network resource utilization (see Wang [0009]). 
 

Regarding claim 19, WANG discloses all features with respect to the claim 16.
WANG further discloses wherein each of the plurality of NRFs is associated with a corresponding geographical region( see fig .3, and [00077 discuss different  regions  are associated with NRFs ), for example , In every area (as region A), there is a regional NRF (as Regional NRF #1) and at least one NF (as NF X in region A)) and having data associated with the corresponding geographical region ( see [0037] wherein the table  discuss different  data type , it can be provided by NF ),  wherein ,In every area (as region A), there is a regional NRF (as Regional NRF #1) and at least one NF (as NF X in region A)(see[0077]). 
 see fig. 4 step 402) and [0078]-[0079] discuss the method is  implemented at a primary NRF, wherein the primary NRF  receive a discovery request from a first secondary NRF, wherein the discovery request comprises a service query information for a target Network Function, NF).
WANG dos not explicitly disclose aggregating the data associated with the one or more of the plurality of NRFs; and providing a combined representation of information based on the aggregated data.
Wang et al  US 2021/0176650 A1 disclose aggregating the data associated with the one or more of the plurality of NRFs; and providing a combined representation of information based on the aggregated data [0142] wherein  the NF entity that receives the data collection request shall aggregate the obtained NF capacities and return the aggregated result, wherein The service(s) etc. that a NF provides to other authorized NFs can be exposed(i.e. display) to the authorized NFs through the service-based interface(i.e. a user interface (UI))(see[0061]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify WANG by incorporating aggregating the data associated with the one or more of the plurality of NRFs; and providing a combined representation of information based on the aggregated data, as taught by Wang, in order to improve network resource utilization (see Wang [0009]). 

Regarding claim 20, WANG discloses all features with respect to the claim 19.
WANG dos not explicitly disclose  
sending, by an NF, information associated with load and capacity of the NF to an NRF with which the NF is registered; 

aggregating, by the NRF, the status information of the one or more corresponding NFs registered to the NRF; sending, by the NRF, the aggregated status information to the UI system; and displaying the aggregated status information.  
Wang et al US 2021/0176650 A1 disclose 
sending, by an NF, information associated with load and capacity of the NF to an NRF with which the NF is registered [0105] discuss a data collection request is received from a requesting NF entity wherein the data collection request may define that it desires an aggregated NF capacity for a first NF type and also an aggregated NF load status for a second NF type (see [0141]); and 
updating the NRF by the NF based on the information, updating the NRF including de-registering, by the NF, from the NRF [0154] NF profiles of the set of NF entities 604 are updated/refreshed (S610) periodically to the NRF 603 which serves the set of NF entities 604, via NRF management procedures, e.g. de-registraion etc., to make sure NRF can always have a proper information to serve for NF and NF service discovery in 3GPP 5GC).
aggregating, by the NRF, the status information of the one or more corresponding NFs registered to the NRF; sending, by the NRF, the aggregated status information to the UI system; and displaying the aggregated status information ( [0169] The returning module 704 of the NF entity 700 may be configured to return the collected data to the requesting NF entity ,wherein the NF entity is external entity (see [0155]) , wherein  the NF entity that receives the data collection request shall aggregate the obtained NF capacities and return the aggregated result (see[0142]), wherein The service(s) etc. that a NF provides to other authorized NFs can be exposed(i.e. display) to the authorized NFs through the service-based interface(i.e. a user interface (UI))(see[0061]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify WANG by incorporating sending, by an NF, information associated with load and capacity of the NF to an NRF with which the NF is registered; updating the NRF by the NF based on the information, updating the NRF including de-registering, by the NF, from the NRF; aggregating, by the NRF, the status information of the one or more corresponding NFs registered to the NRF; sending, by the NRF, the aggregated status information to the UI system; and displaying the aggregated status information, as taught by Wang, in order to improve network resource utilization (see Wang [0009]).
Response to Remarks/Arguments
Applicant’s argument:
 Applicant argued that the references cited, especially the reference WANG et al US 2021/0258861 does not teach “discovering, by the NF registered to the one of the plurality of NRFs, the available NF capable of providing the required service”.
Examiner’s response
Applicant’s remarks and argument filed on 12/06/2021 to the rejected claims are insufficient to distinguish the claimed invention from the cited prior arts or overcome the rejection of said claims. 
Applicant argued in independent claims 1, that NF, registered to the one of the plurality of NRFs, discover the available NF capable of providing the required service. But the Applicant did not specify how the discovery is done.
 WANG et al US 2021/0258861 A1  discloses NF ,registered to the one of the plurality of NRFs ,discover the available NF capable of providing the required service in[0079]-[0084] discloses NF  registered  to  one of the plurality of NRFs , wherein NF requested a special service provided by another NF, wherein  the NRF  maintain the information of available NF instances and their supported services, wherein  the NRF provided NF with another NF which provide the special service requested .
Therefore, WANG et al US 2021/0258861 A1 discloses the limitation that Applicant argued.
Based on the fact, Examiner respectfully disagrees that the prior art cited does not teach the limitation of the independent claim 1, as argued by applicants. Independent Claims 11, and 16 recite features analogous to those of Claim 1, the cited passages teach independent claims 11, and 16, as well. Furthermore, the cited passages teach dependent claims, as well.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDELTIF AJID/Examiner, Art Unit 2478                                                                                                                                                                                                        
/JOSEPH E AVELLINO/Supervisory Patent Examiner, Art Unit 2478